Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion granted. Defendant has sufficiently shown that she is seeking to establish through witnesses in California that the screen test made by plaintiff did not influence the selection of defendant for the role she played in “ Sunset Boulevard ”, Such testimony is material and necessary and without it defend*820ant would be prejudiced in the defense of the action. The commission should proceed with all possible expedition. Settle order on notice. Present — Dore, J. P., Cohn, Breitel and Bergan, JJ.